                                           Case 3:20-cv-05905-RS Document 56 Filed 08/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHELA CAMENISCH, et al.,                         Case No. 20-cv-05905-RS (AGT)
                                                        Plaintiffs,
                                   8
                                                                                          ORDER RE: IN CAMERA REVIEW
                                                 v.
                                   9
                                                                                          Re: Dkt. Nos. 47, 52, 55
                                  10     UMPQUA BANK,
                                                        Defendant.
                                  11

                                  12          By August 23, 2021, Umpqua Bank shall provide the Court with copies of all documents
Northern District of California
 United States District Court




                                  13   withheld based on the Suspicious Activity Report privilege. Umpqua may use a secure file link to

                                  14   do so. The link should be sent to agtcrd@cand.uscourts.gov. As requested, Umpqua may also

                                  15   provide the Court with a confidential spreadsheet that itemizes the documents and provides a brief

                                  16   explanation as to why the SAR privilege applies. The Court may order Umpqua to provide plaintiffs

                                  17   with enough information to respond to any comments made in such a spreadsheet, but that

                                  18   determination will be made at a later date.

                                  19          IT IS SO ORDERED.

                                  20   Dated: August 17, 2021

                                  21

                                  22
                                                                                                  ALEX G. TSE
                                  23                                                              United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
